      Case 2:19-cv-02072-SHL Document 9 Filed 06/26/20 Page 1 of 2                    PageID 68




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

 TIAJUANA FINLEY WILLIAMS, mother of                )
 minor RLF,                                         )
                                                    )
          Plaintiff,                                )
                                                                  No. 2:19-cv-02072-SHL
 v.                                                 )
                                                    )
 COMMISSIONER OF SOCIAL SECURITY,
                                                    )
          Defendant.                                )

               ORDER ADOPTING REPORT AND RECOMMENDATION AND
                               DISMISSING CASE


         Before the Court is Chief Magistrate Judge Vescovo’s Report and Recommendation

(“Report”), filed June 14, 2019. (ECF No. 7.) Dismissal of this action is recommended based on

its untimeliness. Plaintiff submitted a letter to the Court indicating that she had “submitted

information prior to the court but [it] was not accepted.” (ECF No. 8.) It is unclear what

information Plaintiff is referring to, but the Court has not received any additional information,

nor has it received any objections to the Report.

         A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for involuntary dismissal of an action for failure to prosecute. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1). A district court

reviews de novo only those proposed findings of fact or conclusions of law to which a party

specifically objects. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).

         The deadline to object to the Report was July 1, 2019, and Plaintiff filed no objections.

The Court has reviewed the Report for clear error and finds none. The Report outlines the lack
   Case 2:19-cv-02072-SHL Document 9 Filed 06/26/20 Page 2 of 2                     PageID 69




of timeliness and the lack of support for equitable tolling of the deadline. Therefore, the Court

ADOPTS the Magistrate Judge’s Report. Plaintiff’s claim is DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED, this 26th day of June, 2020.

                                                     s/ Sheryl H. Lipman
                                                     SHERYL H. LIPMAN
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
